DETAILED ACTION
Claims 1-20  are pending as amended on  21 February 2022. 

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claims 7 and 16. The objection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 11-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. The rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip P. McCann on 9 March 2022.
Claims 11, 17 and 19 have been amended as follows: 
	11. (Currently Amended) A drilling fluid comprising
i) a mixture of esters
(a) at least one trimer fatty acid,
(b) at least one fatty acid and
(c) at least one hydroxy monocarboxylic acid;
(ii) an organic phase and
(iii) a water phase.

17. (Currently Amended) A process for producing the mixture of esters [[,]] according to claim 1, wherein the process comprises the following steps:

a) providing the at least one trimer fatty acid, the at least one fatty acid and the at least one
hydroxy monocarboxylic acid,
b) mixing the at least one trimer fatty acid, the at least one fatty acid and the at
least one hydroxy monocarboxylic acid as to conduct an esterfication, and
c) obtaining the mixture of esters.

19. (Currently Amended) An oilfield viscosifier comprising a mixture of esters 
(a) at least one trimer fatty acid, 
(b) at least one fatty acid, and 
(c) at least one hydroxy monocarboxylic acid.

Allowable Subject Matter
Claims 1-20 are allowed for reason of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766